Exhibit 10.2

 PROMISSORY NOTE

 

$6,000,000.00   December ____, 2016

 

THIS PROMISSORY NOTE (this “Note”) is made as of December __, 2016, by TIGER
ENERGY PARTNERS INTERNATIONAL, LLC, a Nevada limited liability company
(“Borrower”), for the benefit of NEW TIMES ENERGY CORPORATION LIMITED, a Bermuda
limited liability company, its successors and assigns (“Lender”), in the
original principal amount of Six Million and No/100ths Dollars ($6,000,000.00),
as provided herein, on the from-time-to-time outstanding principal balance,
payable on the date that is eighteen (18) months from the date of this Note (the
“Maturity Date”).

1.                  Payments. Payments shall be made at such place as Lender may
direct in lawful money of the United States of America. The full amount of this
Note shall be paid by Borrower to Lender on or before the Maturity Date.
Provided that the full amount of this Note is paid by Borrower to Lender on or
before the Maturity Date, this Note shall not accrue interest during its term.

2.                  Prepayment. Borrower reserves the right to prepay all or any
portion of this Note at any time and from time to time without premium or
penalty of any kind. Any partial prepayment shall be applied first to interest
accrued through the date of payment and then to principal.

3.                  Default Interest. Upon any default in payment of principal
or interest hereunder, Borrower shall pay interest on the principal balance of
this Note then outstanding and on the accrued but unpaid interest from the date
of such default until such default shall be cured and this Note paid in full at
the rate of Ten Percent (10%), compounded annually.

4.                  Waiver by Borrower. Borrower, for itself and for any
guarantors, sureties, endorsers and/or other person or persons now or hereafter
liable hereon, if any, hereby waives demand of payment, presentment for payment,
protest, notice of nonpayment or dishonor and any and all other notices and
demands whatsoever, and any and all delays or lack of diligence in the
collection hereof, and expressly consents and agrees to any and all extensions
or postponements of the time of payment hereof from time to time at or after
maturity and any other indulgence and waives all notice thereof.

5.                  No Waiver by Lender. No delay or failure by Lender in
exercising any right, power, privilege or remedy hereunder shall affect such
right, power, privilege or remedy or be deemed to be a waiver of the same or any
part thereof; nor shall any single or partial exercise thereof or any failure to
exercise the same in any instance preclude any further or future exercise
thereof, or the exercise of any other right, power, privilege or remedy, and the
rights and privileges provided for hereunder are cumulative and not exclusive.

6.                  Security. The repayment of all amounts due under this Note
is secured by the assets of Borrower, whether tangible or intangible, wherever
located.

 

 

 

7.                  Assignment. Lender may sell, assign, pledge or otherwise
transfer all or any portion of its interest in this Note at any time or from
time to time without prior notice to or consent of and without releasing any
party liable or becoming liable hereon.

8.                  Miscellaneous.

(a)                This Note shall be governed by and construed in accordance
with the laws of the State of Nevada. The terms of this Note are severable, and
if any provision, or the application of any provision, shall be declared invalid
or unenforceable, the remaining provisions and all other applications of such
provisions shall remain in full force and effect, and shall not be impaired in
any way.

(b)               This Note may not be amended or modified except by a written
agreement signed by Borrower and Lender.

(c)                This Note and every covenant and agreement herein contained
shall be jointly and severally binding upon each party or entity executing this
Note as or on behalf of Borrower and its successors and assigns, and shall inure
to the benefit of Lender and its successors and assigns. Whenever used herein,
the terms “Borrower” and “Lender” shall also mean, to the extent applicable, the
successors and assigns of Borrower and Lender, and the term “including” shall
mean “including, without limitation.”

(d)               Borrower shall pay on demand all costs and expenses (including
attorneys’ fees) incurred by Lender in connection with the enforcement of this
Note, whether or not suit is filed by Lender.

IN WITNESS WHEREOF, the undersigned has duly caused this Note to be executed and
delivered as of the date first written above.

  BORROWER:       Tiger Energy Partners International, LLC, a Nevada limited
liability company       By: ___________________________   Name:   Its:      
GUARANTOR:       Foothills Petroleum, Inc., a Nevada corporation       By:
___________________________   Name:   Its:                    





